DETAILED ACTION

Notice of Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Election
 	Claim #29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2022.

 	Claims #20-28, 30-36 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on May 12, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Specifications
 	The title is objected to because a more descriptive title is requested. 

Claim Objections
 	As to claim 26, the claim depends on canceled claim 1.  The Examiner assumes dependence from claim 20 instead.

 	As to claim 35, the Examiner suggests a space between “radio” and “frequency”.


 	As to claims 20-36, there is excess spacing between the claim status identifier and the beginning of the claim recitation.  Corrected formatting is requested.

 Claim Rejections – pre-AIA  35 U.S.C. § 112, 2nd ¶
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 32, 33, 35, and 36 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


 	As to claims 22, 32, 33, and 35, there is a lack of antecedent basis for “the reactive nitrogen species”.  Did Applicant intend “the nitrogen-reactive species”?

 	As to claim 36, it is unclear what is meant by the two instances of “in fluid communication”.  The octahalotrisilane silicon precursor and continuously flowing gas stream are understood to be in gas/vapor, not fluid, form.  Applicant’s specification does not explain this term.  The Examiner assumes “connecting with”.

Claim Rejections – pre-AIA  35 U.S.C. § 112, 6th ⁋ / Claim Interpretation

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	Here, claim 36 recites “means for generating a nitrogen-reactive species in the continuously flowing gas stream for reaction with the octahalotrisilane silicon precursor to form the silicon nitride layer on the substrate” but does not include any structure that can perform the function.  Because § 112 6th ⁋ is invoked, the broadest reasonable interpretation of “means for generating...“ is limited to what is disclosed in the specification and equivalents thereof.  Paragraph [0040] of the published specification teaches a remote plasma generator. 
	
	
Claim Rejections - pre-AIA  35 U.S.C. § 103(a)
 	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. §§ 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).

 	Claims 20-22, 26, 28, 30-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Karakawa (U.S. Patent Publication No. 2015/0031218 A1), used as a translation of PCT/JP2013/056350 with a prior filing date of March 7, 2013 as cited in the IDS and hereafter “Karakawa”, and further in view of Lee et al. (EP 1383163 A1), hereafter “Lee”.

 	As to claim 20, Karakawa teaches:

A method (FIG. 6) of forming a silicon nitride layer by plasma enhanced atomic layer deposition (PEALD) comprising (i) introducing a silicon precursor into a reaction chamber C/R containing a substrate W therein to form a layer of the silicon precursor on the substrate.  Karakawa teaches using a silicon precursor such as dichlorosilane (DCS) which adsorbs to form a silicon layer on substrate W.  See Karakawa, ⁋ [0117], FIG. 6.

(ii) providing a nitrogen-reactive species to the reaction chamber to react with the silicon precursor and form the silicon nitride layer on the substrate.  Karakawa teaches the use of a nitrogen-reactive species such as NH3 to react with the silicon precursor to form a silicon nitride layer.  Id. at ⁋ [0118], FIG. 6.


Wherein steps (i) and (ii) constitute a cycle (FIG. 6 sequence), and wherein the providing the nitrogen-reactive species comprises generating the nitrogen-reactive species from a continuously flowing gas stream comprising nitrogen and hydrogen which continuously flows through the reaction chamber for a duration of the cycle.  Karakawa teaches supplying nitrogen-reactive species in a gas therein which continuously flows through the reaction chamber C/R via plasma generating section 22 and gas supply source 50g.  Id. at FIG. 3-FIG. 5, ⁋⁋ [0100]-[0116].  Karakawa also teaches continuously performing processes and steps on the substrate, supplying a gas to the substrate in the reaction chamber and exhausting the gas thereafter.  Id. at FIG. 10, ⁋⁋ [0152]-[0166].  The Examiner notes that the exact duration of the cycle is not specified by Applicant.

However, Karakawa does not teach an octahlotrisilane (Si3X8) material as the silicon precursor.
On the other hand, Lee teaches the use of octahlotrisilane (Si3X8) material for a silicon precursor.  See Lee, ⁋ [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the substitution of Lee’s silicon precursor comprising octahlotrisilane (Si3X8) material for Karakawa’s dichlorosilane (DCS) silicon precursor would yield the predictable benefit of improving growth rate due to an additional silicon atom over DCS, and Karakawa’s PEALD method for forming silicon nitride would continue to function in the same manner.  Id. at ⁋ [0041].  Furthermore, both Lee and Karakawa are directed to atomic layer deposition (ALD) processes.
The Examiner also notes that “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”  See MPEP 2144.06.


 	As to claim 21, Karakawa teaches N2/H2 or an NH3 stream.  See Karakawa, ⁋ [0101].

 	As to claim 22, Karakawa teaches radicals of the modifier gas (NH3) are generated by plasma.  Id. at ⁋⁋ [0002]-[0004], [0151].


 	As to claim 26, Karakawa teaches repeating the cycle a plurality of times until the silicon nitride layer reaches a desired thickness.  Id. at ⁋ [0119].


	As to claim 28, Lee teaches Cl.  See Lee, ⁋ [0039].


 	As to claim 30, Karakawa teaches an overlapping manner.  See Karakawa, FIG. 6.

 	As to claim 31, Karakawa teaches a duration T11 but does not specify a duration of 0.1 to 2 seconds.  Id. at FIG. 7.  
 	On the other hand, the Examiner notes Applicant has not specified a criticality to the exact duration of 0.1 to 2 seconds.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variable are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
 	As to claim 32, Karakawa teaches the nitrogen-reactive species generated upstream in plasma generating section 22.  

 	As to claim 33, Karakawa teaches the reactive nitrogen species is generated from the continuously flowing gas stream in situ within the reaction chamber.  See Karakawa, ⁋ [0134].

 	As to claim 34, Karakawa teaches a nitride layer with a growth rate of one atom or molecule per cycle but does not specify a growth rate less than 2 Angstroms per cycle.  See Karakawa, ⁋ [0120].  
On the other hand, the Examiner notes Applicant has not specified a criticality to the growth rate.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variable are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


 	As to claim 35, Karakawa teaches the use of microwaves which are high frequency radio waves.  Id. at ⁋ [0100].

 	As to claim 36, Karakawa teaches:
A source 16 of a silicon precursor in fluid communication with a reaction chamber C containing a substrate W therein, the source of the silicon precursor configured to introduce the silicon precursor to the reaction chamber to form a layer of the silicon precursor on the substrate.  Karakawa teaches a first gas supply section 16, in fluid communication with or connecting with (per the § 112 2nd ⁋ rejection interpretation supra), a reaction chamber C.  Id. at FIG. 3-FIG. 5, ⁋⁋ [0089]-[0094].  The source is configured, via pathways, to introduce the silicon precursor to the reach chamber to form a layer of the silicon precursor on the substrate via chemisorption.  Id. at FIG. 6.

A source 22 of a continuously flowing gas stream comprising nitrogen and hydrogen (NH3) in fluid communication with the reaction chamber for delivering the continuously flowing gas stream through the reaction chamber.  Karakawa teaches a plasma generating section 22 that supplies a reaction gas (NH3), wherein the plasma generating section is in fluid communication with or connecting with (per the § 112 2nd ⁋ rejection interpretation supra), a reaction chamber C.  Id. at FIG.3-FIG. 5, ⁋⁋ [0100]-[0116].  Karakawa also teaches continuously performing processes and steps on the substrate, supplying a gas to the substrate in the reaction chamber and exhausting the gas thereafter.  Id. at FIG. 10, ⁋⁋ [0152]-[0166].  

Means for generating a nitrogen-reactive species in the continuously flowing gas stream for reaction with the silicon precursor to form the silicon nitride layer on the substrate.  Per the § 112 6th ⁋ rejection interpretation supra, Karakawa teaches an equivalent microwave generator 48 to Applicant’s remote plasma generator for generating a nitrogen-reactive species.  Id. at FIG. 3.

However, Karakawa does not teach an octahlotrisilane (Si3X8) material as the silicon precursor.
On the other hand, Lee teaches the use of octahlotrisilane (Si3X8) material for a silicon precursor.  See Lee, ⁋ [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the substitution of Lee’s silicon precursor comprising octahlotrisilane (Si3X8) material for Karakawa’s dichlorosilane (DCS) silicon precursor would yield the predictable benefit of improving growth rate due to an additional silicon atom over DCS, and Karakawa’s PEALD method for forming silicon nitride would continue to function in the same manner.  Id. at ⁋ [0041].  Furthermore, both Lee and Karakawa are directed to atomic layer deposition (ALD) processes.
The Examiner also notes that “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”  See MPEP 2144.06.

 	Claims 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Karakawa and Lee as applied to claim 20, and further in view of Mallick (WO 2012/047812 A2), hereafter “Mallick”.

	
 	As to claims 24 and 25, neither Karakawa nor Lee teaches the reaction chamber kept at temperatures below 150°C and below 100°C.
 	On the other hand, Mallick teaches substrate temperatures less than 100°C.  See Mallick, pg. 8 ll. 27-28.  A substrate temperature corresponds to a chamber temperature.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lower substrate temperature as taught by Mallick in order to yield the predictable benefit of decreasing thermal stresses.
 	As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lower substrate temperature as taught by Mallick into the overall method of depositing silicon nitride via PEALD as taught by Karakawa and Lee.


Claims Allowable If Rewritten in Independent Form
 	Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 23, Karakawa teaches an N2 purge gas but not a purge gas using the continuously flowing gas stream, i.e. N2H2 or NH3.

 	As to claim 27, Karakawa does not teach continuously flowing gas streams to the reaction chamber because of an intervening purge step.  See Karakawa, FIG. 6.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829